DETAILED ACTION
This Office Action is responsive to the communication filed 12/20/2021. 
Status of the claims:
Claims 1-10 are Previously Presented and rejected.
Claims 1-10 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a Continuation In Part (CIP) of 16/289548.

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 12/20/2021. By this amendment, claims 1, 6 and 10 have been amended. Claim 10 has been amended to address the claims objection for minor informality, accordingly withdrawal of the objection is made.

Response to Arguments/Remarks
Applicant Arguments/Remarks Made in an Amendment filed on 12/20/2021 with respect to the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Lee in view of Rofougaran, further in view of Gao; and the rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Lee in view of Rofougaran, Gao and further in view of Luo has been fully considered by the Examiner. However, it is noted that the claims have been amended currently. The amendment, specifically, to independent claims 1, 6 includes new feature which was not recited in previously rejected claims and the amendment to independent claims 1, 6 is the result of prior art reference, thus, does narrow the scope of the claims. As such, the Arguments/Remarks made in an Amendment has been fully considered but they are considered moot In view of the claims amendment. Furthermore, the amendment to the claims 

Priority
Applicant’s claim for the benefit of a prior-filed applications (US 16/286,548 filed 02/26/2019; US 62/635,294 filed 02/26/2018 and US 62/712,172 filed 07/30/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, a review of the record indicate that the applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120. That is, the disclosure of the prior-filed Applications (62/635,294 and 62/712,172) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) and/or 112(b) for one or more subject matters recited in currently amended claims 1 and 6 of this application: 
Regarding currently amended claim 1, said prior-filed Applications (62/635,294 and 62/712,172) fail to disclose the design aspect or feature of “the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming”, as recited.
Regarding currently amended claim 6, said prior-filed Applications (62/635,294 and 62/712,172) fail to disclose the design aspect or feature of “the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming”, as recited.
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Specification Objection
The Original Specification filed 05/04/2020 is objected to because Paragraph [0065], in 2-3, recites an acronym “ppb” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0235807 to Lee et al. (“Lee”)  in view of US2020/0158859 to Morton (The comments in parentheses apply to the prior art document)
RE claim 1, Lee discloses an antenna array (e.g. Lee, Title, Abstract, Figs 1-3) comprising: a support structure (e.g. Lee Figs. 2-3, and ¶ 21, 30: the antenna array can be installed on Poles, towers, lampposts etc.); a plurality of antenna elements positioned around a singular polar axis of the support structure, the support structure having a cylindrical or toroidal shape,  and mounted to the support structure (e.g. Lee Figs. 2, 3 and ¶ 21, ¶30: the antenna 
The subject matter of claim 1, differs from Lee in that Lee does not explicitly disclose the features: [the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming], as recited in currently amended claim 1. However, Morton teaches or suggests, in the same technical field, the feature: [the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming] (e.g. Morton, Fig. 1, ¶ 65,: the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the antenna array disclosed 

RE claim 2, Lee discloses the antenna array of claim 1 wherein the array is mounted on a pole at a predetermined distance from the ground (e.g. Lee Fig. 2C, and ¶ 30: mounted on a pole at a predetermined distance from the ground).  

RE claim 3, Lee discloses the antenna array of claim 1 wherein the array is situated in a mobile device (e.g. Lee Fig. 1, 5, 7: situated in a mobile device).  

RE claim 4, Lee discloses the antenna array of claim 1 wherein the support element is a cylinder or a torus (e.g. Lee Fig. 2, and ¶ 21, 30: the support element has a ring shape or circular). 

RE claim 5, Lee discloses the antenna array of claim 1 wherein the antenna elements are stacked vertically, horizontally, or both vertically and horizontally on the support element (e.g. Lee Fig. 2, and ¶ 21, 30: the antenna elements are stacked vertically, horizontally, or both vertically and horizontally on the support element).   

RE claim 6, Lee discloses a method of performing beamforming using an omnidirectional antenna array (e.g. Lee Fig. 1, and ¶ 28, 30), comprising: providing signal transmissions from one or more of a plurality of antenna elements positioned around a singular polar axis of the support structure, the support structure having a cylindrical or toroidal shape toward an intended receiver (e.g. Lee Figs. 2-3, and ¶ 21, 30: the antenna array includes a plurality of antenna elements positioned around a singular polar axis for providing signal transmissions from one or more of a plurality of antenna elements to an intended receiver, wherein the support element has a ring shape or circular (i.e. toroidal shape)) […]; and synchronizing the signal transmissions from the omnidirectional antenna array with other transmitters (e.g. Lee, Figs. 2, 5, 7 and ¶ 2, 21, 25, 37: synchronizes by transmitting synchronization signals from the omnidirectional antenna array to other transmitters).  
The subject matter of claim 6, differs from Lee in that Lee does not explicitly disclose the features: [the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming], as recited in currently amended claim 1. However, Morton teaches or suggests, in the same technical field, the feature: [the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming] (e.g. Morton, Fig. 1, ¶ 65,: the antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter, wherein the polar PAs form a polar phased array enabling beamforming). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the antenna array disclosed by Lee with Morton’s teaching or suggestion for providing antenna elements including integrated polar Power Amplifiers (PAs) and polar transmitter (see for example, Morton, Fig. 1, ¶ 65). In combination, Lee is not altered in that, Lee continues to provide signal transmissions using beamforming to different users employing a plurality of antenna elements positioned around a singular polar axis. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each feature retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.	 
RE claim 7, Lee discloses the method of claim 6, wherein synchronizing the signal transmissions from the omnidirectional antenna array with other transmitters includes synchronizing the signal transmissions from the omnidirectional antenna array with multiple transmissions and sending to a same receiver from different locations, reinforcing the effective signal (e.g. Lee, Figs. 2, 5, 7 and ¶ 2, 21, 25, 32 37: transmits synchronization signals from omnidirectional antenna arrays to other transmitters/receivers and multiple transmissions could be synchronized and sent to plurality of receivers from different locations).
RE claim 8, Lee discloses the method of claim 6, wherein synchronizing the signal transmissions from the omnidirectional antenna array with other transmitters includes synchronizing the signal transmissions from the omnidirectional antenna array with a high-power signal to intentionally create interference for anyone attempting to receive and track a location of the omnidirectional antenna array (e.g. Lee Figs. 2, 5, 7 and ¶ 2, 21, 25, 33-34, 37: synchronizes the signal transmissions from the omnidirectional antenna array with a high-power signal). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Morton, and further in view of US2018/0279292 to Luo et al (“Luo”)  (The comments in parentheses apply to the prior art document)
RE claims 9 and 10, Lee in view of Morton discloses the antenna array of claims 1 and 6, as noted above with the claims rejection.
The subject matter of claims 9 and 10, differs from Lee in view of Morton in that Lee in view of Morton does not explicitly disclose the features: wherein the antenna array additively combines outputs of subsets of radio chips with high efficiency for power outputs of less than forty watts. However, Lou teaches or suggests, in the same technical field, wherein the antenna array additively combines outputs of subsets of radio chips with high efficiency for power outputs of less than forty watts (e.g. Lou, Fig. 1, ¶52: wherein the antenna array elements with high efficiency have power outputs in the range of 5 to 40 watts (i.e. less than forty watts). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the antenna array disclosed by Lee in view of Morton with Luo’s  operation (e.g. ¶52 of Lou). In combination, Lee in view of Morton is not altered in that, Lee in view of Morton continues to provide signal transmissions using beamforming to different users employing a plurality of antenna elements positioned around a singular polar axis. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each feature retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 9 and 10.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632